Citation Nr: 0300905	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  01-03 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

Entitlement to an effective date earlier than October 22, 
1997 for an award of special monthly compensation based on 
service connection for loss of use of a creative organ.

(An additional issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for left eye blindness, claimed as due 
to VA medical treatment in April 1999, will be the subject 
of a later Board decision.)


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from December 1954 to 
February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from an April 1999 RO rating decision which 
granted special monthly compensation based on service 
connection for loss of use of a creative organ, effective 
from October 22, 1997.  An RO hearing was requested but 
later canceled by the veteran.

A claim for compensation under 38 U.S.C.A. § 1151 for left 
eye blindness, claimed as due to VA surgery in April 1999, 
is also on appeal.  As to that claim, the Board is 
developing additional evidence pursuant to 38 C.F.R. 
§ 19.9, and when such is completed, the Board will prepare 
a separate decision in such issue.


FINDINGS OF FACT

1.  Multiple final RO and Board decisions in the past 
denied compensation for a psychiatric disorder and loss of 
use of a creative organ (sexual dysfunction or impotency) 
which were variously claimed on the basis of secondary 
service connection (i.e., as secondary to service-
connected rheumatoid arthritis/Reiter's syndrome and 
related treatment) or as the result of VA medical 
treatment (i.e., compensation under 38 U.S.C.A. § 1151).

2.  On October 22, 1997, the RO received the veteran's 
application to reopen the claim for service connection for 
loss of use of a creative organ, in order to obtain 
special monthly compensation on that basis.  

3.  Thereafter, based on new and material evidence, the RO 
reopened and granted the claim for secondary service 
connection for a psychiatric disorder, and also awarded 
special monthly compensation based on loss of use of a 
creative organ (it was essentially found that secondary 
service connection for loss of use of a creative organ was 
warranted on the basis that the condition was due to the 
now service-connected psychiatric disorder and the 
service-connected rheumatoid arthritis/Reiter's syndrome); 
the RO made the additional benefits effective with the 
date of receipt of the reopened claim on October 22, 1997.


CONCLUSION OF LAW

The requirements are not met for an effective date earlier 
than October 22, 1997, for an award of special monthly 
compensation based on service connection for loss of use 
of a creative organ.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the veteran has been notified of 
the evidence necessary to substantiate his claim.  
Relevant records are on file.  The Board notes that the 
outcome of this case turns on the law and not the 
evidence, and thus the Veterans Claims Assistance Act of 
2000 appears to have no applicability.  See, e.g., Wensch 
v. Principi, 15 Vet.App. 362 (2001).  In any event, the 
Board is satisfied that there has been adequate compliance 
with the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).

The veteran had active service from December 1954 to 
February 1958.  Effective with release from active duty, 
the RO granted service connection for rheumatoid 
arthritis.  The veteran received periodic treatment after 
service for his service-connected joint condition.  In 
1989, doctors recharacterized the diagnosis for this 
condition as Reiter's syndrome.  The RO subsequently noted 
the service-connected condition included both rheumatoid 
arthritis and Reiter's syndrome.

Beginning in 1990, the veteran filed multiple claims for 
compensation for a psychiatric disorder and loss of use of 
a creative organ (sexual dysfunction or impotency) which 
were variously claimed on the basis of secondary service 
connection (i.e., as secondary to service-connected 
rheumatoid arthritis/Reiter's syndrome and related 
treatment) or as the result of VA medical treatment (i.e., 
compensation under 38 U.S.C.A. § 1151).  He generally 
asserted that he developed depression or another mental 
disorder due to being upset over the change in his primary 
diagnosis from rheumatoid arthritis to Reiter's syndrome, 
or due to the VA allegedly giving him harmful drugs based 
on a wrong diagnosis; and he also claimed that the 
depression/other mental disorder and the service-connected 
rheumatoid arthritis/Reiter's syndrome led to sexual 
dysfunction/impotency indicative of loss of use of a 
creative organ.  All these claims were denied by 
unappealed RO decisions or by the Board, and thus those 
decisions became final.  38 U.S.C.A. §§ 7104, 7105.

On October 22, 1997, after the above-mentioned final 
decision, the RO received the veteran's application to 
reopen a claim for service connection for loss of use of a 
creative organ, which was claimed in order to obtain 
special monthly compensation on that basis.  Additional 
new and material evidence on the subject, as well on as on 
the related question of secondary service connection for a 
psychiatric condition, was then submitted and developed.  

In an April 1999 decision, the RO, among other things, 
granted secondary service connection for a psychiatric 
disorder.  It also awarded special monthly compensation 
based on loss of use of a creative organ; it was 
essentially found that secondary service connection for 
loss of use of a creative organ was warranted on the basis 
that the condition was due to the now service-connected 
psychiatric disorder and the service-connected rheumatoid 
arthritis/Reiter's syndrome.  This RO action was based on 
a reopened claim supported by new and material evidence, 
and the RO made the additional benefits effective with the 
date of receipt of the reopened claim on October 22, 1997.

An April 1999 RO decision denied the veteran's claim for 
an effective date earlier than October 22, 1997 for the 
award of special monthly compensation based on service 
connection for loss of use of a creative organ.

The law provides that the effective date for service 
connection and compensation, based on a reopened claim 
supported by new and material evidence, is the date of VA 
receipt of the reopened claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q), (r).

Before special monthly compensation based on loss of use 
of a creative organ could be awarded, service connection 
for such loss of use had to be established. The award of 
special monthly compensation based on loss of use of a 
creative organ is primarily premised on the grant of 
secondary service connection for a psychiatric disorder.  
These benefits were all subject to previous final RO and 
Board decisions, and the later grant of the benefits was 
based on a reopened claim (filed on October 22, 1997) 
supported by new and material evidence.  The effective 
date rules do not permit the award of such benefits prior 
to the date of the reopened claim on October 22, 1997.

The law, not the evidence, controls the outcome of this 
claim.  As a matter of law, the claim for an earlier 
effective date than October 22, 1997, for an award of 
special monthly compensation based on service connection 
for loss of use of a creative organ, must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

An earlier effective for an award of special monthly 
compensation, based on service connection for loss of use 
of a creative organ, is denied.

		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

